DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Document No. 2019/148454 to Shen et al. (hereafter Shen).
Regarding claim 1, Shen discloses a bag (10), comprising a double-sided bag body and a sealing strip arranged at an inner side of a bag opening of the double-sided bag body; wherein, two ends of the sealing strip are sealed at two sides of the double-sided bag body; the sealing strip comprises a first fastening strip (26) and a second fastening strip (20), and the first fastening strip and the second fastening strip are configured to seal each other; a first long side edge and a second long side edge of the first fastening strip (26) are hermetically attached to a first inner side face of the double-sided bag body (Fig. 3B; paragraphs [0043] and [0044]); and a long side edge of the second fastening strip (20) is away from the bag opening and is hermetically attached to the a second inner side face of the double-sided bag body (Fig. 3A; paragraph [0039]).  Shen discloses an area of the bag where a portion of a flat backing (35) below a second male interlocking bead (26a) of closure strip (26) is overlaid by a release tab (28) formed in a bag wall (16; Fig. 10), which meets the recitation “a double-layer bag area is 
Regarding claim 2, Shen discloses a second side edge of the double-layer bag area is next to the first fastening strip (26), overlaps with and is hermetically attached to the first long side edge of the first fastening strip; and the first long side edge of the first fastening strip is away from the bag opening (Fig. 10).
Regarding claim 3, Shen discloses the double-layer bag area has a rectangular shape, and the second side edge of the double-layer bag area is parallel to the first long side edge of the first fastening strip (Fig. 3B).
Regarding claim 4, Shen discloses two short edges of the double-layer bag area are hermetically attached to the two sides of the double-sided bag body, respectively (Fig. 3B).
Regarding claim 5, Shen discloses the opening at the double-layer bag area is a slit (paragraph [0049]).

Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the primary reason for indication of allowable subject matter is the inclusion of the limitation in claims 6-11 that two protruding tooth-shaped buckles are arranged on a first side face of a convex rib, and the first side face of the convex rib faces towards a bag opening; a second side face of the convex rib is back towards (i.e., away from) the bag opening and is an arc-shaped transitional surface; an inner concave contour of a concave bar is matched to an outer convex contour of the convex rib; and a number of pairs of the concave bar and the convex rib is at least two.  This limitation not fairly disclosed or taught by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JES F PASCUA/Primary Examiner, Art Unit 3734